Exhibit 10.2

AGREEMENT

This Agreement (“Agreement”) is dated as of [                        , 200    ],
and is entered into by and between                                         
(“Employee”) and Beckman Coulter, Inc., a Delaware corporation (“Beckman”).
Employee and Beckman hereby agree to the following terms and conditions:

 

1. Purpose of Agreement. The purpose of this Agreement is to provide that, in
the event of a “Change in Control,” Employee may become entitled to receive
additional benefits in the event of his termination. It is believed that the
existence of these potential benefits will benefit Beckman by discouraging
turnover among Employees with Agreements and causing such Employees to be more
able to respond to the possibility of a Change in Control without being
influenced by the potential effect of a Change in Control on their job security.
This Agreement supersedes and negates any and all previous agreements among the
parties hereto with respect to such change in control severance benefits[,
including, without limitation, that certain change in control Agreement, dated
as of [                        , 200    ], by and between Employee and Beckman
(the “Prior Agreement”)].

 

2. Change in Control. As used in this Agreement, the phrase “Change in Control”
shall mean the following and shall be deemed to occur if any of the following
events occur:

 

  (a) Any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of Beckman representing 15% or more of the
combined voting power of Beckman’s then outstanding voting securities, provided
that, no Change in Control shall be deemed to occur solely because a corporation
(the “seller”) owns 15% or more of Beckman voting securities if such ownership
is only a transitory step in a reorganization whereby Beckman purchases the
assets of the seller for Beckman voting securities and the seller liquidates
shortly thereafter; or if the “person” described above is an underwriter or
underwriting syndicate that has acquired ownership of the Company’s securities
solely in connection with a public offering of the Company’s securities or is an
employee benefit plan maintained by the Company or any of its subsidiaries.

 

  (b)

Individuals who, as of the date hereof, constitute the Board of Directors of
Beckman (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the Board of Directors, provided that any person

 

Form of Change in Control Agreement (04/27/2007)

1



--------------------------------------------------------------------------------

 

becoming a director subsequent to the date hereof whose election, or nomination
for election by Beckman’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the directors of Beckman, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) shall be deemed to be a
member of the Incumbent Board of Beckman;

 

  (c) The consummation of a merger or consolidation with any other corporation,
other than

 

  (1) a merger or consolidation which would result in the voting securities of
Beckman outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of another
entity) more than 85% of the combined voting power of the voting securities of
Beckman or such other entity outstanding immediately after such merger or
consolidation,

 

  (2) a merger or consolidation affected to implement a recapitalization of
Beckman (or similar transaction) in which no person acquires 15% or more of the
combined voting power of Beckman’s then outstanding voting securities; or

 

  (d) The stockholders of Beckman approve a plan of complete liquidation of
Beckman or an agreement for the sale or disposition by Beckman of all or
substantially all of Beckman’s assets.

Furthermore, even though a transaction meets the definition of a Change in
Control set forth in clause (a) of the first sentence of this section, such
transaction shall not constitute a Change in Control under this Agreement if
subsequent to the transaction and at all times thereafter at least 70% of the
voting power of Beckman’s then outstanding voting securities remain widely held
by members of the general public.

In addition, the merger or consolidation which would constitute a Change in
Control under clause (c) of the first sentence of this section shall not be
treated as a Change in Control if three criteria are met: (1) after the merger
or consolidation, persons who owned Beckman voting securities prior to the
merger or consolidation own at least 60% of the voting securities of the
surviving entity; (2) the voting securities not owned by former Beckman
shareholders are widely held by the general public; and (3) the Organization and
Compensation Committee (“the Committee”) resolves, prior to the approval that
would otherwise

 

Form of Change in Control Agreement (04/27/2007)

2



--------------------------------------------------------------------------------

constitute a Change in Control under clause (c), that no Change in Control shall
be treated as having occurred. For the purpose of this paragraph, the former
Beckman shareholders shall be treated as owning the shares owned by the entity
into which their shares are converted so that, for example, if the
reorganization causes Beckman to become a wholly-owned subsidiary of another
entity and the former Beckman shareholders own at least 60% of that entity, then
the share ownership requirement shall be considered to have been satisfied.

 

3. Revocability of Change in Control Agreement. The Organization and
Compensation Committee of the Board of Directors reserves the right to
periodically review the appropriateness of the individual to have a Change in
Control agreement and may revoke such agreement depending upon whether the
status of the individual has changed within the Company under circumstances
including, but not limited to, change in position, change in performance, and/or
a reorganization. However, except as set forth in paragraph 2, such authority to
review and determine if an individual Change in Control agreement should be
discontinued cannot be made by the Organization and Compensation Committee when
a potential change in control is known or threatened.

 

4. Rights and Obligations Prior to a Change in Control. Prior to a Change in
Control the rights and obligations of Employee with respect to his employment by
Beckman shall be whatever rights and obligations are negotiated between Beckman
and Employee from time to time. The existence of this Agreement, which deals
with such rights and obligations subsequent to a Change in Control, shall not be
treated as raising any inference with respect to what rights and obligations
exist prior to a Change in Control unless specifically stated elsewhere in this
Agreement.

 

5. Effect of a Change in Control. In the event of a Change in Control, Sections
7 through 10 of this Agreement shall become applicable to Employee if his
Qualifying Termination occurs on or prior to the second anniversary of the date
upon which the Change in Control occurred. If a Qualifying Termination has
occurred by that date, this Agreement shall remain in effect until Employee
receives the various benefits to which he has become entitled under the terms of
this Agreement; otherwise, upon such date this Agreement shall be of no further
force or effect.

 

6. Qualifying Termination. If, subsequent to a Change in Control Employee’s
employment terminates, such termination shall be considered a Qualifying
Termination unless:

 

  (a)

Employee voluntarily terminates employment. It shall not be considered, however,
a voluntary termination of employment if, following the Change in Control,
Employee’s compensation or duties are changed in any

 

Form of Change in Control Agreement (04/27/2007)

3



--------------------------------------------------------------------------------

 

material respect from what they were immediately prior to a Change in Control,
and subsequent to such change Employee elects to terminate employment. A “change
in any material respect” shall encompass any substantial diminishment or
modification in Employee’s overall compensation (as measured by the overall
value of such compensation, including fringe benefits, to Employee), position,
duties, responsibilities, or reporting relationship, and shall also include the
transfer of Employee’s job location to a site more than 50 miles away from his
place of employment prior to the Change in Control.

 

  (b) The termination is on account of Employee’s death or disability. As used
herein, “disability” refers to an illness or accident that causes Employee to be
unable to perform the duties of his or her job for six months or more
consecutive months.

 

  (c) Employee is involuntarily terminated for “cause.” For this purpose “cause”
shall mean:

(i) any material act of misconduct against Beckman or any of its affiliates,
such as fraud, misappropriation, or embezzlement;

(ii) conviction of a felony involving a crime of moral turpitude;

(iii) willful and knowing significant violation of rules or regulations of any
governmental or regulatory body which has a material impact to the business of
Beckman; or

(iv) substantial and willful failure to render services in accordance with the
job description of Employee’s position (other than as a result of illness,
accident or other physical or mental incapacity), provided that (A) a demand for
performance of services has been delivered to the Employee in writing by or on
behalf of the Chief Executive Officer (CEO) of Beckman at least 60 days prior to
termination identifying the manner in which such CEO believes that the Employee
has failed to perform and (B) the Employee has thereafter failed to remedy such
failure to perform.

 

7. Constructive Qualifying Termination. If within six months prior to a change
in control the Employee’s employment terminates other than by causes listed in
paragraph 6(a)(b) & (c), Employee may submit to an arbitration proceeding under
paragraph 18 the determination of whether said termination within six month
prior to a change in control was a constructive Qualifying Termination,
entitling the Employee to Compensation and other benefits that would have been
granted if said termination had occurred after a change in control.

 

Form of Change in Control Agreement (04/27/2007)

4



--------------------------------------------------------------------------------

8. Date and Notice of Termination. Any termination of the Employee’s employment
by Beckman or by the Employee shall be communicated by a written notice of
termination to the other party (the “Notice of Termination”). Where applicable,
the Notice of Termination shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated. The date of the Employee’s
termination of employment with Beckman (the “Date of Termination”) shall be
determined as follows: (i) if the Employee’s employment is terminated by
Beckman, either with or without Cause, the Date of Termination shall be the date
specified in the Notice of Termination (which, in the case of a termination by
Beckman other than for Cause, shall not be less than two (2) weeks from the date
such Notice of Termination is given unless Beckman elects to pay the Employee,
in addition to any other amounts payable hereunder, an amount equal to two
(2) weeks of the Employee’s base salary in effect on the Date of Termination),
and (ii) if the basis for the Employee’s Termination is a Qualifying
Termination, the Date of Termination shall be determined by Beckman, but shall
not in any event be less than fifteen (15) days nor more than sixty (60) days
from the date such Notice of Termination is given.

 

9. Severance Payment. If Employee is terminated as a result of a Qualifying
Termination, Beckman shall pay Employee within 30 days of said Qualifying
Termination a cash lump sum equal to                      (    ) times
Employee’s “Compensation” as a severance payment (“Severance Payment”).

 

  (a)

“Compensation” shall equal the sum of the Employee’s highest annual salary rate
(i.e., the highest rate of annual salary that Employee has been entitled to
while an employee of Beckman) plus a “Management Bonus Increment.” The
Management Bonus Increment equals the “applicable percentage” of the highest
annual salary rate. The “applicable percentage” is determined by looking at the
management bonus plan that is applicable to Employee at the time of the
Qualifying Termination and calculating the total award guideline percentage that
would be applicable if the target performance were achieved. The total award
guideline percentage (at target) shall not be adjusted either up or down by any
individual performance rating under the plan. If subsequent to this Agreement
the Beckman Management Bonus Plan is redesigned or replaced, the applicable
percentage shall be equitably adjusted to reflect the percentage of salary that
Employee could reasonably expect to receive as a bonus if his performance had
been excellent and profit objectives had been met for the year of the Qualifying
Termination. If at the time of the Qualifying Termination neither the Beckman
Management Bonus Plan nor a successor plan with a substantially similar bonus

 

Form of Change in Control Agreement (04/27/2007)

5



--------------------------------------------------------------------------------

 

potential is in place and applicable to Employee, the calculation of the
applicable percentage shall be based on the terms of the Beckman Management
Bonus Plan that applied to Employee at the time that this Agreement was
executed.

 

  (b) In lieu of a cash lump sum, Employee may elect in writing to receive the
Severance Payment provided by this section in equal monthly installments over
                     (    ) years (depending on the applicable multiple
discussed in this Section 9). Such election may only be made prior to the
occurrence of the events which constitute the Change in Control in question and
such election is irrevocable once made.

 

  (c) The Severance Payment hereunder is in lieu of any severance payments that
Employee might otherwise be entitled to from Beckman under the terms of any
severance pay arrangement not referred to in this Agreement.

 

  (d) If a Qualifying Termination occurs during a calendar year, Employee shall
receive a prorata Management Bonus for that portion of the year before the
Qualifying Termination occurred. The prorata Management Bonus shall be
calculated to the nearest month based on a twelve month year. Further, the
prorata Management Bonus shall be based on the total award guideline percentage
applicable to Employee if the target performance were achieved. The total award
guideline percentage (at target) shall not be adjusted either up or down by any
individual performance rating under the plan.

 

10. Stock Option Grants and Other Forms of Employee Compensation.

 

  (a) Employee may have received or will receive stock option grants or
restricted stock under the Beckman Incentive Compensation Plan, or other stock
option plans of Beckman. In the event of a Qualifying Termination, Beckman
agrees (1) that all such stock options shall be immediately exercisable and
shall remain exercisable for the length of the option period, and (2) that all
such restricted stock shall have the restrictions removed.

 

  (b) Beckman acknowledges that it may establish new Employee compensation
programs subsequent to the date of this Agreement in addition to the ones
described in this Agreement. If such a program is established, Employee becomes
a participant in such a program, and the receipt by Employee of the benefits to
which he is potentially entitled under the program is conditioned upon the
satisfaction of a vesting requirement, then such vesting requirement shall be
treated as completely satisfied in the event of a Qualifying Termination.

 

Form of Change in Control Agreement (04/27/2007)

6



--------------------------------------------------------------------------------

[11. Retirement Plan Benefits. In addition to any retirement benefits that might
otherwise be due Employee under the Beckman Pension Plan (the “Pension Plan”),
the Beckman Retirement Account Plan (the “RAP”), or any successor plans,
Employee shall receive additional payments from Beckman calculated as set forth
in this section if Employee is terminated on account of a Qualifying
Termination.

 

  (a) If Employee is not vested in his or her pension benefit under the Pension
Plan upon the Qualifying Termination, within 30 days of the Qualifying
Termination, Beckman shall make a lump sum payment to Employee equal to the lump
sum Pension Plan benefit Employee would have been entitled to as of the date of
payment had Employee been vested under the Pension Plan as of the Qualifying
Termination. This amount shall be paid by Beckman as a supplemental payment to
Employee.

 

  (b) If Employee is not vested in his or her benefit under the RAP upon the
Qualifying Termination, within 30 days of the Qualifying Termination, Beckman
shall make a lump sum payment to Employee equal to the lump sum benefit Employee
would have been entitled to as of the date of payment under the RAP had Employee
been vested under the RAP as of the Qualifying Termination. This amount shall be
paid by Beckman as a supplemental payment to Employee.

 

  (c) Within 30 days of the Qualifying Termination, Beckman shall make a lump
sum payment to Employee equal to the company contributions Employee would have
been entitled to under the RAP during the                      (    ) year
period following the Qualifying Termination, assuming Employee had continued to
be employed during such period, based on the schedule of RAP company
contribution rates in effect upon the Qualifying Termination. For purposes of
calculating the amount of the benefit contemplated by the preceding sentence,
Employee will be deemed to have earnings under the RAP during such
                     (    ) year period at an annual rate equal to his or her
Compensation, as calculated under Section 9(a) of this Agreement. This benefit
shall be calculated without regard to the limitations imposed on RAP
contributions under the Internal Revenue Code of 1986, as amended (the “Code”)
(including, without limitation, Sections 401(a)(4), 401(a)(17) and 415 of the
Code). This amount shall be paid by Beckman as a supplemental payment to
Employee.] [For employees who currently participate in the Pension Plan, but
whose plan benefit has been frozen.]

 

[11.

Retirement Account Plan Benefit. In addition to any retirement benefits that
might otherwise be due Employee under the Beckman Retirement Account Plan (the
“RAP”), or any successor plan, Employee shall receive additional payments

 

Form of Change in Control Agreement (04/27/2007)

7



--------------------------------------------------------------------------------

 

from Beckman calculated as set forth in this section if Employee is terminated
on account of a Qualifying Termination.

 

  (a) If Employee is not vested in his or her benefit under the RAP upon the
Qualifying Termination, within 30 days of the Qualifying Termination, Beckman
shall make a lump sum payment to Employee equal to the lump sum benefit Employee
would have been entitled to as of the date of payment under the RAP had Employee
been vested under the RAP as of the Qualifying Termination. This amount shall be
paid by Beckman as a supplemental payment to Employee.

 

  (b) Within 30 days of the Qualifying Termination, Beckman shall make a lump
sum payment to Employee equal to the company contributions Employee would have
been entitled to under the RAP during the                      (    ) year
period following the Qualifying Termination, assuming Employee had continued to
be employed during such period, based on the schedule of RAP company
contribution rates in effect upon the Qualifying Termination. For purposes of
calculating the amount of the benefit contemplated by the preceding sentence,
Employee will be deemed to have earnings under the RAP during such
                     (    ) year period at an annual rate equal to his or her
Compensation, as calculated under Section 9(a) of this Agreement. This benefit
shall be calculated without regard to the limitations imposed on RAP
contributions under the Internal Revenue Code of 1986, as amended (the “Code”)
(including, without limitation, Sections 401(a)(4), 401(a)(17) and 415 of the
Code). This amount shall be paid by Beckman as a supplemental payment to
Employee.] [For employees who do not participate in the Pension Plan.]

 

12. Additional Benefits. In the event of a Qualifying Termination, Employee
shall be entitled to continue to participate in the following employee benefit
programs which had been made available to Employee before the Qualifying
Termination: group medical insurance, group dental insurance, group-term life
insurance, disability insurance, automobile allowance, financial planning
services, outplacement services, continuation of D&O insurance, and
indemnification. These programs shall be continued at no additional cost to
Employee; provided that, Employee acknowledges that tax rules may require the
inclusion of the value of such benefits in Employee’s income. The programs shall
be continued in the same way and at the same level as immediately prior to the
Qualifying Termination. The programs shall continue for                     
(    ) years, depending on Employee’s compensation multiple under Section 9.

 

13.

Funding of SERP Obligations Upon Change of Control and a Qualifying Termination.
Upon the occurrence of a Change in Control and a Qualifying Termination of the
Employee, Beckman shall fund that portion, if any, of the

 

Form of Change in Control Agreement (04/27/2007)

8



--------------------------------------------------------------------------------

 

obligations of Beckman to the Employee, under any supplemental executive
retirement plan (“SERP”) and other non qualified plans that may then cover the
Employee, that are not then irrevocably funded by establishing and irrevocably
funding a trust for the benefit of the Employee. The amount of such fund shall
include the obligations of Beckman to Employee under any non qualified plan as
well as the then present value of the supplemental pension obligation due as
determined by a nationally recognized firm qualified to provide actuarial
services which has not rendered services to Beckman during the two years
preceding such determination. The actuary shall be selected by Beckman, subject
to approval by the Employee (which approval shall not unreasonably be withheld),
and paid by Beckman. The establishment and funding of such trust shall not
affect the obligation of Beckman to pay any non qualified benefits, including,
but not limited to supplemental pension payments under the terms of the
applicable SERP.

 

14. Section 280G

 

  (a)

Gross-Up. Notwithstanding any other provisions of this Agreement, in the event
that any payment or benefit received or to be received by the Employee or the
acceleration of any payment or benefit (all such payments and benefits, and
accelerations thereof including the Change in Control Severance Payments, being
hereinafter called the “Total Payments”) would be subject (in whole or in part)
to the tax (the “Excise Tax”) imposed under Section 4999 of the Code, Beckman
shall pay to the Employee such additional amounts (the “Gross-Up Payment”) such
that the net amount retained by the Employee, after deduction of any Excise Tax
on the Total Payments and any federal, state and local income and employment
taxes and Excise Tax upon the Gross-Up Payment, shall be equal to the Total
Payments. For purposes of determining the amount of the Gross-Up Payment, the
Employee shall be deemed to pay federal income tax at the highest marginal rate
of federal income taxation in the calendar year in which the Gross-Up Payment is
calculated for purposes of this section, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes. In the event that the Excise Tax is subsequently determined to be less
than the amount taken into account hereunder, the Employee shall repay to
Beckman, at the time that the amount of such reduction in Excise Tax is finally
determined, the portion of the Gross-Up Payment attributable to such reduction
(plus that portion of the Gross-Up Payment attributable to the Excise Tax and
federal, state and local income tax imposed on the Gross-Up Payment being repaid
by the Employee to the extent that such repayment results in a reduction in
Excise Tax and/or a federal, state or local income tax deduction) plus interest
on the amount of such repayment at the rate provided in Section 1274(b)(2)(B) of
the Code. In the event that the Excise Tax is determined to exceed the amount
taken

 

Form of Change in Control Agreement (04/27/2007)

9



--------------------------------------------------------------------------------

 

into account hereunder (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-Up Payment),
Beckman shall make an additional Gross-Up Payment in respect of such excess
(plus any interest, penalties or additions payable by the Employee with respect
to such excess) at the time that the amount of such excess is finally
determined. The Employee and Beckman shall each reasonably cooperate with the
other in connection with any administrative or judicial proceedings concerning
the existence or amount of liability for Excise Tax with respect to the Total
Payments.

 

  (b) Accounting Firm. All determinations to be made with respect to this
Section 14 shall be made by Beckman’s independent accounting firm (or, in the
case of a payment following a Change in Control, the accounting firm that was,
immediately prior to the Change in Control, Beckman’s independent auditor). The
accounting firm shall be paid by Beckman for its services performed hereunder.

 

15. Term of Agreement. This Agreement shall be effective from
[                        , 200    ] through December 31, 2015. Beckman may, in
its sole discretion and for any reason, provide written notice of termination
(effective as of the then applicable expiration date) to Employee no later than
60 days before expiration date of this Agreement. If written notice is not so
provided, this Agreement shall be automatically extended for an additional
period of 12 months past the expiration date. This Agreement shall continue to
be automatically extended for an additional 12 months at the end of such
12-month period and each succeeding 12-month period unless notice is given in
the manner described in this section.

 

16. Governing Law. Except to the extent that federal law is applicable, this
Agreement is made and entered into in the State of California, and the laws of
California shall govern its validity and interpretation in the performance by
the parties hereto of their respective duties and obligations hereunder.

 

17. Entire Agreement. This Agreement constitutes the entire agreement between
the parties respecting the benefits due Employee in the event of a Change in
Control followed by a Qualifying Termination, and supersedes all other
agreements of the parties hereto that are prior to or contemporaneous with the
date of this Agreement with respect to such benefits [(including, without
limitation, the Prior Agreement)]. There are no representations, warranties or
commitments, other than those set forth herein, which relate to such benefits.
This Agreement may be amended or modified only by an instrument in writing
executed by all of the parties hereto. This is an integrated agreement.

 

18.

Dispute Resolution. Any disagreement, dispute, controversy or claim arising out
of or relating to this Agreement or the interpretation of this Agreement or any

 

Form of Change in Control Agreement (04/27/2007)

10



--------------------------------------------------------------------------------

 

arrangements relating to this Agreement or contemplated in this Agreement or the
breach, termination or invalidity thereof shall be settled by final and binding
arbitration administered by JAMS/Endispute in Orange County, California in
accordance with the then existing JAMS/Endispute Arbitration Rules and
Procedures for Employment Disputes. In the event of such an arbitration
proceeding, the Employee and Beckman shall select a mutually acceptable neutral
arbitrator from among the JAMS/Endispute panel of arbitrators. In the event the
Employee and Beckman cannot agree on an arbitrator, the Administrator of
JAMS/Endispute will appoint an arbitrator. Neither the Employee nor Beckman nor
the arbitrator shall disclose the existence, content, or results of any
arbitration hereunder without the prior written consent of all parties. Except
as provided herein, the Federal Arbitration Act shall govern the interpretation,
enforcement and all proceedings. The arbitrator shall apply the substantive law
(and the law of remedies, if applicable), of the State of California, or federal
law, or both, as applicable and the arbitrator is without jurisdiction to apply
any different substantive law. The arbitrator shall have the authority to
entertain a motion to dismiss and/or a motion for summary judgement by any party
and shall apply the standards governing such motions under the Federal Rules of
Civil Procedure. The arbitrator shall render an award and a written, reasoned
opinion in support thereof. Judgement upon the award may be entered in any court
having jurisdiction thereof. The Employee and Beckman shall generally each be
responsible for payment of one-half the amount of the arbitrator’s fee,
provided, however, that Beckman shall pay to the Employee all legal fees and
expenses (including but not limited to fees and expenses in connection with any
arbitration) incurred by the Employee in disputing in good faith any issue
arising under this Agreement relating to the termination of the Employee’s
employment in connection with a Change in Control or in seeking in good faith to
obtain or enforce any benefit or right provided by this Agreement on account of
a Change in Control.

In the case of a termination for cause, and Employee files for arbitration under
the dispute resolution paragraph 18, the Company shall continue to pay Employee
his salary from the time of said termination for cause for a period of six
(6) months. The arbitrator in the dispute resolution proceeding shall have the
authority to direct the Company of the Employee (taking into account the good
faith claim and the needs of the Employee) to continue payment of Employee’s
salary beyond said six months. If Employee is successful in the arbitration
proceeding with a finding of a Qualifying Termination and receives his
Compensation under this Agreement, the payment of salary subsequent to the
alleged termination for cause will be deducted from any payment of Compensation
to the Employee.

 

19. Tax Withholding. All amounts paid under this Agreement shall be subject to
all applicable federal, state and local wage and employment tax withholding.

 

Form of Change in Control Agreement (04/27/2007)

11



--------------------------------------------------------------------------------

20. Release. Notwithstanding anything herein to the contrary, Beckman’s
obligation to make the payments provided for in this Agreement is expressly made
subject to and conditioned upon (i) the Employee’s prior execution of a release
substantially in the form attached hereto as Exhibit A within forty-five days
after the applicable Date of Termination and (ii) the Employee’s non-revocation
of such release in accordance with the terms thereof.

 

21. Successors: Binding Agreement.

 

  (a) Assumption by Successor. Beckman shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of Beckman expressly to assume and
to agree to perform its obligations under this Agreement in the same manner and
to the same extent that Beckman would be required to perform such obligations if
no such succession had taken place; provided, however, that no such assumption
shall relieve Beckman of its obligations hereunder. As used herein, Beckman
shall mean any successor to its business and/or assets as aforesaid that assumes
and agrees to perform its obligations by operation of law or otherwise.

 

  (b) Enforceability Beneficiaries. This Agreement shall be binding upon and
inure to the benefit of the Employee (and the Employee’s personal
representatives and heirs) and Beckman and any organization which succeeds to
substantially all of the business or assets of Beckman, whether by means of
merger, consolidation, acquisition of all or substantially all of the assets of
Beckman or otherwise, including, without limitation, as a result of a Change in
Control or by operation of law. This Agreement shall inure to the benefit of and
be enforceable by the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Employee should die while any amount would still be payable to such Employee
hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
his devisee, legatee or other designee or, if there is no such designee, to his
estate.

 

22. Confidentiality: Non Solicitation.

 

  (a)

Confidentiality. The Employee acknowledges that in the course of his employment
within Beckman, he has acquired non-public privileged or confidential
information and trade secrets concerning the operations, future plans and
methods of doing business (“Proprietary Information”) of Beckman, and the
Employee agrees that it would be extremely damaging

 

Form of Change in Control Agreement (04/27/2007)

12



--------------------------------------------------------------------------------

 

to Beckman if such Proprietary Information were disclosed to a competitor of
Beckman or to any other person or corporation. The Employee understands and
agrees that all Proprietary Information the Employee has acquired during the
course of such employment has been divulged to the Employee in confidence and
further understands and agrees to keep all Proprietary Information secret and
confidential (except for such information which is or becomes publicly available
other than as a result of a breach by the Employee of this provision) without
limitation in time. In view of the nature of the Employee’s employment and the
Proprietary Information the Employee has acquired during the course of such
employment, the Employee likewise agrees that Beckman would be irreparably
harmed by any disclosure of Proprietary Information in violation of the terms of
this paragraph and that Beckman shall therefore be entitled to preliminary
and/or permanent injunctive relief prohibiting the Employee from engaging in any
activity or threatened activity in violation of the terms of this paragraph and
to any other judicial relief available to it. Inquires regarding whether
specific information constitutes Proprietary Information shall be directed to
Beckman’s General Counsel (or, if such position is vacant, Beckman’s Chief
Executive Officer); provided, however, that Beckman shall not unreasonably
classify information as Proprietary Information.

 

  (b)

Non-Solicitation of Employees. The Employee recognizes that he possesses and
will possess confidential information about other employees of Beckman, relating
to their education, experience, skills, abilities, compensation and benefits,
and interpersonal relationships with customers of Beckman. The Employee
recognizes that the information he possesses and will possess about these other
employees is not generally known, is of substantial value to Beckman in
developing their business and in securing and retaining customers, and has been
and will be acquired by him because of his business position within Beckman. The
Employee agrees that for a period of one (1) year following the Date of
Termination, he will not, directly or indirectly, solicit recruit any employee
of Beckman for the purpose of being employed by him or by any other competitor
of Beckman on whose behalf he is acting as an agent, representative or employee
and that he will not convey any such confidential information or trade secrets
about other employees of Beckman to any other person; provided, however, that it
shall not constitute a solicitation or recruitment of employment in violation of
this paragraph to discuss employment opportunities with any employee of Beckman
who has either first contacted the Employee or regarding whose employment the
Employee has discussed with and received written approval of Beckman’s Vice
President, Human Resources (or, if such position is vacant, Beckman Chief
Executive Officer), prior to making such solicitation or recruitment. In view of
the nature of the

 

Form of Change in Control Agreement (04/27/2007)

13



--------------------------------------------------------------------------------

 

Employee’s employment with Beckman, the Employee likewise agrees that Beckman
would irreparably harmed by any solicitation or recruitment in violation of the
terms of this paragraph and that Beckman shall therefore be entitled to
preliminary and/or permanent injunction relief prohibiting the Employee from
engaging in any activity or threatened activity in violation of the terms of
this paragraph and to any other judicial relief available to it.

 

23. Notices. Any notice or communications required or permitted to be given to
the parties hereto shall be delivered personally or be sent by United States
registered or certified mail, postage prepaid and return receipt requested, and
addressed or delivered as follows, or to such other addresses the party
addressed may have substituted by notice pursuant to this section:

 

  (a) If to Beckman Coulter, Inc.:

Beckman Coulter, Inc.

4300 N. Harbor Boulevard

Fullerton, California 92835

Attn: Senior Vice President, General Counsel and Secretary

 

  (b) If to Employee:

 

 

           

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

           

24. Captions. The captions of this Agreement are inserted for convenience and do
not constitute a part hereof.

 

25. Severability. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in other respect, such invalidity, illegality or unenforceability shall not
affect any other provision of this Agreement, but this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein and there shall be deemed substituted for such other provision
as will most nearly accomplish the intent of the parties to the extent permitted
by the applicable law. In case this Agreement, or any one or more of the
provisions hereof, shall be held to be invalid, illegal or unenforceable within
any governmental jurisdiction or subdivision thereof, this Agreement or any such
provision thereof shall not as a consequence thereof be deemed to be invalid,
illegal or unenforceable in any other governmental jurisdiction or subdivision
thereof.

 

Form of Change in Control Agreement (04/27/2007)

14



--------------------------------------------------------------------------------

26. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.

IN WITNESS HEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above in Fullerton,
California.

 

BECKMAN COULTER, INC.

       EMPLOYEE

By

 

 

      

 

 

Scott Garrett

        

President and Chief Executive Officer

        

 

        

Betty Woods, Chairman of the Board

      

 

Form of Change in Control Agreement (04/27/2007)

15



--------------------------------------------------------------------------------

Exhibit A

RELEASE OF ALL CLAIMS

1.0 This Release of all Claims (“Release”) serves to conclude
                                         ’s (name) employment at Beckman
Coulter, Inc. (“Company”) pursuant to a change in control Agreement dated
                             and a Qualifying Termination thereunder.

2.0 Consideration of the full and final settlement of any and all claims that
                                         (name) may have or have made against
the Company, or any of its agents at any time through and including, the
effective date of this Release and for the execution and delivery of this
Release is the Company’s obligations under the Agreement between
                                         (name) and the Company dated
                            .

3.0                                          (name) and (his/her) heirs,
executors and administrators, if any, hereby forever release and discharge the
Company, any of its past, present or future parent companies, subsidiaries,
affiliates, divisions, successors, assigns, trust fiduciaries, stockholders,
agents, directors, officers, employees, representatives, heirs, attorneys, and
all persons acting by, through, under or in concert with them, or any of them
(hereinafter collectively known as “Releasees”) of and from any and all manner
of claims, causes of action, or complaints, in law or in equity, of any nature
whatsoever, known or unknown, fixed or contingent (hereinafter called “Claims”),
which                                          (name) now has or may have
against the Releasees, or any of them, arising out of (his/her) employment or
separation from Company, and any other claim of any nature whatsoever based upon
any fact or event occurring prior to the date of this Release.

4.0 Without limiting the generality of paragraph 3,
                                         (name) ALSO SPECIFICALLY AGREES TO
WAIVE ANY RIGHT TO RECOVERY BASED ON LOCAL, STATE OR FEDERAL AGE, SEX, SEXUAL
ORIENTATION, PREGNANCY, RACE, COLOR, NATIONAL ORIGIN, MARITAL STATUS, RELIGION,
PHYSICAL DISABILITY, MENTAL CONDITION OR MENTAL DISABILITY DISCRIMINATION LAWS,
INCLUDING WITHOUT LIMITATION, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, THE AMERICANS WITH DISABILITIES ACT, THE
FEDERAL FAMILY MEDICAL LEAVE ACT OF 1993, THE CALIFORNIA FAMILY RIGHTS ACT OF
1991 AND THE FAIR EMPLOYMENT AND HOUSING ACT, WHETHER SUCH CLAIM OR CLAIMS MAY
BE BASED ON AN ACTION FILED BY YOU OR BY A GOVERNMENTAL AGENCY.

5.0                                          (name) is aware that after the
effective date of this Release,                                          (name)
may discover facts different from, or in addition, those
                                         (name) now knows or believes to be true
with respect to the Claims released in paragraphs 3 and 4 above and agrees that
this Release shall be and remain in

 

Form of Change in Control Agreement (04/27/2007)

16



--------------------------------------------------------------------------------

effect in all respects as a complete and general release as to all matters
released, notwithstanding any different or additional facts.

6.0 It is                                          ’s (name) intention in
executing this Release that it shall be effective as a bar to each and every
Claim of any nature whatsoever. In furtherance of this intention,
                                         (name) specifically waives the benefit
of SECTION 1542 OF THE CIVIL CODE OF THE STATE OF CALIFORNIA, which states the
following:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THIS RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY EFFECTED HIS SETTLEMENT WITH THE DEBTOR.

7.0 This Release shall be construed and interpreted in accordance with the laws
of the State of California.

8.0 I,                                         , (name) understand, acknowledge
and represent that:

 

  (a) I have carefully read and understand this Release and its final and
binding effect;

 

  (b) This Release constitutes a voluntary waiver of any and all rights and
claims I have against Company as of the date of the execution of this Release;

 

  (c) I have waived rights or claims pursuant to this Release in exchange for
consideration, the value of which exceeds payment or remuneration to which I was
already entitled;

 

  (d) I was advised to consult and have had the opportunity to fully discuss the
contents and consequences of this Release with any attorney of my choice prior
to executing it;

 

  (e) I have a period of at least 21 days to consider the terms of this Release.
I may revoke this Release at any time during the seven (7) days following the
date I execute this Release, and this Release shall not become effective or
enforceable until such revocation period has expired;

 

  (f) I have voluntarily and knowingly signed this Release.

 

 

Name

 

Date

 

Form of Change in Control Agreement (04/27/2007)

17